t c memo united_states tax_court david lapoint petitioner v commissioner of internal revenue respondent docket no filed date milton shaiman for petitioner michelle l maniscalco for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies of dollar_figure and dollar_figure and penalties under sec_6662 a of dollar_figure and dollar_figure with respect 1all section references are to the internal_revenue_code_of_1986 as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar to petitioner’ sec_2002 and federal_income_tax respectively after concessions the issues for decision are whether petitioner is entitled to deductions for alimony of dollar_figure and dollar_figure for taxable_year sec_2002 and respectively and whether petitioner is liable for accuracy-related_penalties under sec_6662 for and findings of fact3 some facts have been stipulated and are incorporated herein by this reference at the time the petition was filed petitioner resided in new york 2petitioner has not disputed and therefore is deemed to have conceded see rule b respondent’s determination in the notice_of_deficiency that his itemized_deductions claimed for are limited by sec_68 resulting in an dollar_figure increase in taxable_income and an allowance of the standard_deduction for that year petitioner is also deemed to have conceded respondent’s determination that the exemption amounts for and are reduced pursuant to sec_151 resulting in increases to his taxable_income of dollar_figure and dollar_figure respectively petitioner is further deemed to have conceded respondent’s determination that he had unreported taxable interest_income of dollar_figure for and that his filing_status for is married_filing_separately 3petitioner argues that respondent bears the burden_of_proof with respect to all factual issues in this proceeding pursuant to sec_7491 however the burden_of_proof has no practical consequence in this case as there is no evidentiary tie our findings with respect to all factual issues are based upon a preponderance_of_the_evidence see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 131_tc_185 see also 279_fedappx_834 11th cir aff’g tcmemo_2006_271 on date petitioner a professional baseball player married laura jean clear on date petitioner and ms clear entered into a postnuptial agreement which provided inter alia that petitioner assigned to ms clear his interest in any funds he might receive resulting from the resolution of an arbitration between the major league baseball players association and the owners of major league baseball clubs mlb proceeds petitioner agreed to deposit dollar_figure annually in a bank account owned by ms clear as long as he received compensation from playing or participating in baseball and petitioner agreed to maintain health insurance for ms clear and any minor children born to them and to pay for their uninsured medical_expenses the postnuptial agreement described petitioner’s assignment of the mlb proceeds to ms clear as follows dave petitioner agrees to provide financial security for laura ms clear and the children born as issue of their marriage with funds he will receive from the baseball players association known as the baseball collusion moneys dave does hereby agree to and does hereby assign to laura all of his right title and interest in and to said baseball collusion moneys which monies shall be used by laura for her support maintenance and education and the support maintenance and education of the children born as issue of the parties’ marriage the postnuptial agreement further provided that in the event of divorce its provisions would constitute the sole agreement applicable to the division or distribution of separate and marital property and that ms clear relinquished any right to any equitable distribution of marital property other than pursuant to the terms of the postnuptial agreement and released petitioner from any claim for maintenance except as provided in the postnuptial agreement the postnuptial agreement also provided that in the event of divorce ms clear was entitled to retain ownership of the mlb proceeds and the dollar_figure annual payments and petitioner remained obligated to assign the mlb proceeds and to make the annual dollar_figure payments and health insurance payments the postnuptial agreement also contained the following provision binding on heirs this post-nuptial agreement shall inure to the benefit of and be binding upon the parties hereto their heirs executors legal representatives and assigns the postnuptial agreement obligated each party to execute any additional instruments that the other party reasonably required for the purpose of giving full force and effect to the provisions of the agreement on date petitioner executed an assignment of his interest in the mlb proceeds to ms clear in accordance with the post-nuptial agreement of date on date ms clear filed for divorce on date the supreme court of the state of new york rejected petitioner’s claim to have the postnuptial agreement set_aside and instead granted ms clear’s motion to have the agreement incorporated into the judgment of divorce on date petitioner and ms clear were divorced by a judgment of the supreme court of the state of new york the judgment incorporated the postnuptial agreement and provided that the real and personal_property of the couple with one minor exception would be distributed in accordance with the agreement on his federal_income_tax returns for and petitioner reported payments of mlb proceeds of dollar_figure and dollar_figure respectively as gross_income and deducted corresponding amounts as alimony paid the returns were prepared by milton shaiman a certified_public_accountant and member of the tax_court bar who advised petitioner that the payments were deductible as alimony respondent subsequently disallowed the alimony deductions in a statutory_notice_of_deficiency opinion sec_215 allows a deduction to the paying spouse for the alimony or separate_maintenance payments made during the paying spouse’s taxable_year that are includible in the recipient spouse’s gross_income under sec_71 whether a payment constitutes alimony within the meaning of sec_71 and sec_215 is determined by reference to sec_71 which defines an alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse respondent concedes that the requirements of sec_71 and b are met with regard to the payments at issue respondent concedes that petitioner 4respondent also concedes on brief that the payments at issue were made pursuant to petitioner’s assignment of the mlb proceeds to ms clear thus there is no issue whether any portion of the amounts deducted as alimony consisted of payments petitioner made to ms clear in discharge of his obligation to pay her dollar_figure in any year he was compensated for playing or participating in baseball and ms clear were not members of the same household for purposes of sec_71 with respect to the payments but points to the absence of any evidence concerning their living arrangements during the first seven months of before ms clear filed for divorce on date we need not resolve this issue however because respondent further contends and we agree that the payments at issue fail to satisfy the requirement of sec_71 that there be no liability to make the payments for any period after the death of the payee spouse in deciding whether payments meet the requirements of sec_71 we examine the divorce_or_separation_instrument to ascertain whether it contains a condition that terminates the payor spouse’s liability upon the death of the recipient spouse and if it does not whether state law supplies such a condition in cases where the instrument is silent see 102_f3d_842 6th cir aff’g tcmemo_1995_183 sperling v commissioner tcmemo_2009_141 stedman v commissioner tcmemo_2008_239 the plain terms of the postnuptial agreement assign petitioner’s interest in the mlb proceeds to ms clear because by its terms the postnuptial agreement inures to the benefit of her heirs executors legal representatives and assigns ms clear’s right to receive the mlb proceeds would survive her death new york law confirms that a payment characterized as support or maintenance may by the agreement of the parties survive the death of the payor spouse see in re riconda n e 2d n y and this principle has been extended to cases involving the death of the payee spouse see john g v lois g n y s 2d n y sup ct unpublished opinion consequently since petitioner would have been liable to pay over the mlb proceeds after ms clear’s death to her heirs the payments are not alimony for purposes of sec_71 and sec_215 petitioner contends that the payments are alimony and thus deductible by him because they are described in the postnuptial agreement as for ms clear’s support maintenance and education and because ms clear waived any claim for support and maintenance in exchange for the payments thus petitioner argues since the payments were intended to provide maintenance and support for ms clear they are in substance alimony even though that word is not used in the postnuptial agreement we disagree we note first that in the postnuptial agreement ms clear also waived her right to an equitable distribution of the marital property except as provided in the agreement which suggests that petitioner’s assignment of the mlb proceeds constituted both maintenance and a property settlement more fundamentally however petitioner’s argument that the payments are alimony because they were intended as support misses the point that the sec_71 definition of alimony is designed to eliminate subjective inquiries into intent in favor of a simpler more objective test hoover v commissioner f 3d pincite instead sec_71 substitutes an objective test a central tenet of which is that the payments do not survive the death of the payee spouse id pincite- since the obligation to make the payments at issue would have survived ms clear’s death they are not alimony for federal_income_tax purposes and are therefore not deductible by petitioner sec_6662 accuracy-related_penalty respondent determined accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively on the basis of negligence and substantial_understatement_of_income_tax see sec_6662 and b and on brief respondent contends only for the latter basis a accuracy-related_penalty applies to any portion of an underpayment_of_tax required to be shown on a return that is attributable to any substantial_understatement_of_income_tax an understatement for this purpose is generally the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed which is shown on the return sec_6662 an understatement is substantial where it exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 however a sec_6662 penalty generally is not imposed on any portion of an underpayment as to which the taxpayer shows there was reasonable_cause and that he acted in good_faith sec_6664 the commissioner bears the burden of production with respect to a taxpayer’s liability for any penalty sec_7491 and if he satisfies that burden with sufficient evidence that it is appropriate to impose a penalty the taxpayer bears the burden_of_proof with respect to any exculpatory factors such as reasonable_cause see 116_tc_438 in view of the fact that we have sustained respondent’s disallowance of petitioner’s claimed alimony deductions for and as well as petitioner’s failure to contest respondent’s determination that he had unreported taxable interest_income of dollar_figure for the resulting deficiencies and understatements would equal dollar_figure and dollar_figure for and respectively these amounts exceed the greater of of the tax required to be shown on the returns or 5these deficiency figures also take into account computational adjustments and respondent’s uncontested determination of filing_status for dollar_figure consequently respondent has satisfied his burden of production for each year although reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith it will generally so demonstrate when considering all the circumstances the reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 proced admin regs see also 469_us_241 the taxpayer’s education sophistication and business experience are relevant in determining whether the reliance on professional advice was reasonable sec_1_6664-4 proced admin regs reliance on professional advice is generally reasonable where it is shown that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neontatology assocs p a v commissioner 115_tc_43 aff’d 299_f3d_221 3d cir on this record we are satisfied that petitioner a professional baseball player reasonably relied on the professional advice of his return preparer a certified_public_accountant and attorney with experience in tax litigation we are satisfied that in preparing the returns mr shaiman was given the pertinent facts and documents including the postnuptial agreement and counseled petitioner that he was entitled to deduct the mlb payments he assigned to ms clear accordingly we hold that petitioner had reasonable_cause with respect to the portions of the and underpayments attributable to his deductions of the mlb payments for those years that he assigned to ms clear that does not end the matter with respect to however in that year respondent also determined that petitioner failed to report dollar_figure of taxable interest_income petitioner has not addressed that adjustment at all either to contest it or to contend that he had reasonable_cause for the failure to report the income accordingly we conclude that to the extent the failure to report the interest_income in gives rises to a substantial_understatement as defined in sec_6662 and a petitioner is liable for an accuracy-related_penalty under sec_6662 for the portion of the underpayment attributable thereto we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant or meritless to reflect the foregoing decision will be entered under rule
